Citation Nr: 1110807	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-10 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from May 1943 to January 1948 and from June 1951 to October 1952.  He died in October 2005.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

The appellant testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in January 2011.  A copy of the transcript of that hearing is of record.  

In February 2011, the appellant submitted private medical statements in support of her claim for service connection for the cause of the Veteran's death.  The appellant waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).  Nevertheless, in view of the action taken below, initial consideration of this evidence should be undertaken by the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In general, service connection may be granted for an injury or disease incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of 10 percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2010); see also 38 U.S.C.A. § 1101(3) (West 2002); 38 C.F.R. § 3.309(a) (2010) (listing applicable chronic diseases, including cardiovascular disease).

To establish service connection for the cause of the veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of active service or an already service-connected disability.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death. For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Veteran had active service from May 1943 to January 1948 and from June 1951 to October 1952.  He died in October 2005.  The certificate of death shows that the immediate cause of death was respiratory failure, due to or as a likely consequence of pneumonia, due to or as a likely consequence of aspiration.  In addition, other significant conditions contributing to death but not resulting in the underlying cause of death were coronary artery disease and congestive heart failure.  At the time of the Veteran's death, service connection was not in effect for any disease or disability.      

The appellant contends that that while the Veteran was in the military, he injured his left knee and subsequently developed chronic pain.  She maintains that after his discharge, he continued to experience pain and was eventually diagnosed with arthritis of the left knee.  The appellant reports that due to the Veteran's left knee disability, he led a sedentary lifestyle, which caused him to develop heart problems, including coronary artery disease and congestive heart failure.  According to the appellant, the Veteran's heart problems contributed to his death.     

The Veteran's service treatment records from his first period of service, from May 1943 to January 1948, show that in December 1946, he was treated for a left knee injury.  At that time, it was noted that the Veteran had twisted his left knee while climbing a ladder.  The diagnosis was internal derangement of the left knee joint.  An x-ray was taken of the Veteran's left knee and was interpreted as showing slight irregularity of the articular cortex of the lateral femoral condyle.  There was a minute bony spur.  The knee joint space was well preserved and no loose joint bodies were noted.  There was elevation of the patella.  The Veteran was given crutches and prescribed conservative rehabilitation therapy.  Approximately 15 days after the injury, he had full weight bearing.  In January 1947, it was reported that he was fit for duty and was returned to duty.  In January 1948, he underwent a separation examination.  At that time, his spine and extremities were clinically evaluated as "normal."

The service treatment records from the Veteran's second period of service, from June 1951 to October 1952, show that in March 1951, the Veteran underwent an induction examination.  At that time, it was reported that the Veteran had a history of an internal derangement of the left knee.  According to the Veteran, he had occasional pain on exertion.  The examiner stated that the left knee was not considered disabling.  In September 1951, the Veteran underwent a special examination due to his left knee.  He noted that since his left knee injury, his knee had occasionally "given way" and been painful.  The Veteran denied any swelling or locking.  He reported that he had not had any trouble in civilian life and that it had not "popped out" since his return to active duty.  Examination of the left knee showed no ligamentous relaxation, swelling, crepitation, or "cluck" on motion.  There was one-half inch quadriceps atrophy on the left.  The examiner stated that the history was rather vague so far as a true internal derangement of the joint and as it was unsupported by any physical findings, it was the examiner's opinion that the Veteran was fit for duty.  In October 1952, the Veteran underwent a RAD (release from active duty) examination.  At that time, his lower extremities were clinically evaluated as "normal."    

Private medical records, dated in August 2003, show that the Veteran had undergone cardiac catheterizations in December 2000 and November 2002.  He was diagnosed with coronary artery disease.      

In a private medical statement from R.S., M.D., dated in July 2004, Dr. S. stated that the Veteran had severe bilateral knee arthritis.  Additional private medical records reflect that the Veteran underwent a left total knee arthroplasty in August 2004, and a right total knee arthroplasty in November 2004.  

Private medical records, dated in June 2005, show that the Veteran underwent cardiac bypass in May 2005.  The Veteran's postoperative course was complicated by a recurrent pneumonia and respiratory failure.  

In another private medical statement from Dr. R.S., dated in October 2006, he stated that at the time of the Veteran's death, he had a left patella fracture.  

In this case, the appellant has submitted private medical statements in support of her claim.  One of the statements is from S.S.T., M.D., and was originally received in August 2005 when the Veteran was still alive and had filed a claim for service connection for a left knee disability.  In the statement, Dr. T. opined that it was certainly reasonable that the Veteran's multiple knee problems originated from his service-related injury of December 1946 when he fell from a ladder, entangling his legs.  According to Dr. T., that injury certainly could have been the precursor to post-traumatic arthritis, becoming osteoarthritis which necessitated his bilateral knee replacements.  Subsequently, in February 2011, the RO received another statement from Dr. T.  In the statement, Dr. T. indicated that based on his previous opinion of the Veteran's medical history, which was received in August 2005, it was his opinion that the Veteran's prior health issues were at least as likely as not to have contributed to his cause of death.     

Dr. R.S. has also submitted private medical statements in support of the appellant's claim.  In an October 2007 statement, Dr. S. indicated that he had reviewed the Veteran's military records.  Dr. S. stated that he had also had the opportunity of taking care of the Veteran for a number of years.  According to Dr. S., the Veteran had a documented orthopedic injury to his left knee which, although not the proximate cause of death, could have contributed to his death with overall deconditioning, decreased cardiovascular fitness, agility and mobility.  In another statement from Dr. S., received in February 2011, Dr. S. stated that at the time of the Veteran's death, he had a left patella fracture.  Dr. S. indicated that he had reviewed the Veteran's service treatment records and it was his opinion that the Veteran's in-service left knee injury had at least as likely as not contributed to his death.     

In a private medical statement from T.A., M.D., received in July 2008, Dr. A. stated that after a review of records that were available to her, it was apparent that the Veteran had a left knee injury that contributed to his overall decline in health and mobility.  Dr. A. reported that the Veteran was under her care at the time of his death.  

In light of the above, and given that the Veteran's service treatment records confirm that he injured his left knee during service, the Board finds that there is a duty to provide a medical opinion addressing the contended causal relationship between the Veteran's in-service left knee injury and his death.  See 38 U.S.C.A. § 5103A (D) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c ) (4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).     

The Board also notes that in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, when adjudicating a claim for dependency and indemnity compensation, VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a dependency and indemnity compensation case must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  The Board acknowledges that none of the notices provided to the appellant were sufficiently detailed as to fully comply with the requirements of Hupp, and remand is necessary to furnish the required notice.








Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010), the appellant should be notified what information and evidence are still needed to substantiate her claim for service connection for the cause of the Veteran's death.

Included therein should be notice specifically tailored to comply with the Court's holding in Hupp as to claims for VA dependency and indemnity compensation, including a listing of those disorders for which service connection was established during the veteran's lifetime, an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on one or more previously service-connected disorders, and an explanation of the evidence and information required to substantiate a claim based on a disorder not yet service connected.

Depending upon the appellant's response, all assistance due her should then be provided to her by VA.

2.  The RO should arrange for the claims folder and a copy of this remand to be reviewed by a VA cardiologist, and any other appropriate physician, if necessary. Following the review of the claims folder, the examiner should respond to the following:

Is it at least as likely as not (50 percent or greater possibility), that the Veteran's left knee arthritis and/or left patella fracture were related to his period of military service, to specifically include his in-service left knee injury?  [The examiner should accept as true that after the Veteran's in-service left knee injury, the Veteran experienced chronic pain in his left knee.]  

If the examiner finds that the Veteran's in-service left knee injury was related to his left knee arthritis and/or left patella fracture, then the examiner should state whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's left knee arthritis and/or left patella fracture materially or substantially resulted in him leading a sedentary lifestyle, which in turn caused him to develop heart problems, to include including coronary artery disease and congestive heart failure, which ultimately contributed to his death? 

The cardiologist is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The cardiologist is also requested to provide a rationale for any opinion expressed.   

3.  After completion of the above and any other development deemed necessary, with consideration of all evidence added to the record subsequent to the last supplemental statement of the case (SSOC), the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the appellant and her representative, if any, an SSOC and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

